Citation Nr: 0309076	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  97-23 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating greater than 50 percent prior to 
November 1, 2000, for bilateral retinal detachment with lens 
implants and glaucoma, restoration of a 50 percent evaluation 
from November 1, 2000, for bilateral retinal detachment with 
lens implants and glaucoma, and a rating greater than 30 
percent from November 1, 2000, for bilateral retinal 
detachment with lens implants and glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Detroit, Michigan, in which the RO denied the veteran's claim 
for an evaluation greater than 50 percent for bilateral 
retinal detachment with lens implants and glaucoma.  An 
August 2000 RO decision reduced the evaluation to 30 percent.

In an April 2002 decision the Board denied the veteran's 
claim for an increased evaluation for bilateral retinal 
detachment with lens implants and glaucoma.  The veteran 
appealed the Board's decision to Court of Appeals for 
Veterans Claims (CAVC).  In January 2003 the Appellant and 
Appellee submitted a Joint Motion For Remand.  

First, the Board is to determine based on the evidence of 
record whether the reduction of the veteran's service 
connected bilateral retinal detachment with lens implants and 
glaucoma was proper and in compliance with 38 C.F.R. § 3.344.  
Secondly, the Board is to determine whether the case warrants 
referral for an extraschedular rating pursuant to 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b).  Third, the Board is to determine 
whether the concentric contraction measurement reported on VA 
examinations in 1996 and 1999 were uncorrected or corrected.  
If the Board is unable to determine whether the concentric 
contraction measurements are uncorrected or corrected, then 
the Board should seek clarification to ascertain whether the 
measurements are uncorrected or corrected.  Lastly, should 
the Board determine that the concentric contraction 
measurements are uncorrected; it should obtain corrected 
concentric contraction measurements.  Upon obtaining the 
corrected concentric measurements, the Board should ascertain 
what the veteran's visual acuity would be based on the 
concentric contraction measurements and apply 38 C.F.R. 
§ 4.84a (diagnostic code 6029) to the veteran's visual acuity 
as determined by his corrected concentric contraction 
measurements.  

In January 2003 the Court granted the motion.  The Board's 
decision was vacated and the matter was remanded.


REMAND

Because of the change in the law brought about by The 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159 
(2002), a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92; Disabled American Veterans v. Sec'y 
of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. 
App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Therefore, for 
these reasons, a remand is required. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.  

2.  The RO is requested to ascertain from 
a VA ophthalmologist whether the 
concentric contraction measurement 
reported on VA examinations in 1996 and 
1999 were uncorrected or corrected.  

3.  The veteran should be afforded a VA 
ophthalmology examination to determine the 
current nature and extent of his bilateral 
retinal detachment with lens implants and 
glaucoma.  The claims file must be made 
available to the examiner for review.  All 
symptoms related to the veterans bilateral 
retinal detachment with lens implants and 
glaucoma should be indicated.  The 
veteran's corrected concentric contraction 
measurements should be reported.  Any 
visual acuity symptoms that are not 
related to the veteran's service connected 
bilateral retinal detachment with lens 
implants and glaucoma should be 
identified.  If any symptoms may not be 
distinguished from the service connected 
bilateral retinal detachment with lens 
implants and glaucoma it should be so 
indicated.

4.  The RO is requested to determine if 
this matter should be referred to the 
Chief Benefits Director or the Director, 
Compensation and Pension Service, for the 
consideration of an extraschedular rating 
under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) 
(2002).  

5.  Thereafter, the RO should readjudicate 
the issue on appeal with appropriate 
consideration of 38 C.F.R. § 3.344 (2002).  
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 
38 C.F.R. § 3.344.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



